DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed November 13, 2020 is acknowledged and has been entered.  Claims 23-34 have been amended.  Claims 43-46 have been added.
 
2.	As before noted, Applicant elected the invention of Group I, claims 23-34, drawn to a method of treatment.
Additionally, Applicant elected the species of the invention in which the method comprises administering an anti-CTLA-4 immunomodulatory therapy to the subject identified on the basis of:  (a) a lower level of PD-1 expressing CD4+ Teff or total CD4+ cells in a biological sample of the subject; (b) a lower level of PD-L1 expressing CD4+ Teff or total CD4+ cells in a biological sample of the subject; and (c) an elevated level of CTLA-4 expressing CD4+ Teff or total CD4+ cells in a biological sample of the subject and in which the cancer is castration-resistant prostate cancer.

3.	Claims 23-46 are pending in the application.  Claims 26, 35-42, and 43-46 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 17, .

4.	Claims 23-25 and 27-34 are currently under prosecution.

Election/Restrictions
5.	Newly submitted claims 43-46 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
	Claims 43-46 are drawn to the non-elected invention of Group II (i.e., a method of determining that a cancer patient population is amenable to immunomodulatory inhibition of the growth of a cancer cell).
	Newly presented (currently amended) claim 26 is drawn to the method of claim 25 in which the cancer is a blood cancer, but as noted above Applicant has elected the species of the invention in which the cancer is castration-resistant prostate cancer.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 43-46 have withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the earlier filing date of Provisional Application No. 62/146,043 is acknowledged.  
However, claims 23-25 and 27-34 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or origin al nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 
Accordingly, the effective filing date of the claims is deemed the filing date of the international (i.e., PCT/Us16/26755) application, namely April 8, 2016.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed July 14, 2020.
Notably, at least part of the grounds of rejection of the claims under 35 U.S.C. § 112 as being indefinite or as not satisfying the enablement requirement have been withdrawn because at pages 13 and 14 of the amendment filed November 13, 2020 Applicant has stated that “Ipilimumab” is a particular antibody marketed under the tradename YERVOY, which is presently available for use from Bristol-Myer Squibb.  As noted in the preceding Office action mailed July 14, 2020, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that the antibodies or cell lines producing the antibodies are known and readily available, the Office will accept the showing1.  However, it is again noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent. 

Claim Objections
8.	Claims 24, 31, and 32 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.

9.	Claim 23 is objected to because of the omission of an article (e.g., “the”) before “percentage” in lines 5 and 9.
	Claim 25 is objected to for this same or an analogous reason.
	Appropriate correction or rebuttal is required.

10.	Claim 23 is objected to because in step (b) the claim recites, “quantifying […] total CD4+ cells obtained from the human subject” and in step (c) the claim recites, “quantifying […] total CD4+ cells obtained from the cancer-free subject”.  
	It is presumed that the claim should read, in step (b), “quantifying the total number of CD4+ cells in a sample of PBMCs isolated from the human subject” 2 and, in step (c), “quantifying the total number of CD4+ cells in a sample of PBMCs isolated from the cancer-free subject” .  Accordingly it is suggested that claim 23 be amended to recite these steps (as opposed to the steps presently recited by the claim).
	Claim 25 is objected to for this same or an analogous reason.

11.	Claim 23 is objected to because in step (d) the claim recites, “comparing the percentage of PD-1, PD-L1, and CTLA-4 expression […] in (b)” and “[…] in (c)”.
	Presumably the claim should read “comparing the percentage of PD-1, PD-L1, and CTLA-4 [expressing cells] or the total number of CD4+ T cells quantified [or perhaps measured or determined] in (b)” and “[…] quantified [or perhaps measured or determined] in (c)”.  It is therefore suggested that claim 23 be amended to recite this step as opposed to the step presently recited.  However, as an alternative, depending upon what process is it that is actually regarded as the invention, it is suggested that claim 23 might be amended to recite “comparing the percentage of PD-1, PD-L1, and CTLA-4 expressing CD4+ Teff cells in the sample of PBMC obtained from the human subject and the percentage of PD-1, PD-L1, and CTLA-4 CD4+ Teff cells in the sample of PBMC obtained from the cancer-free subject or comparing the total number of CD4+ T cells in the sample of PBMC obtained from the human subject and the total number of CD4+ T cells in the sample of PBMC obtained from the cancer-free subject”.
	Claim 25 is objected to for this same or an analogous reason.
	
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 

13.	Claims 23-25 and 27-34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 23-25 and 27-34 are indefinite for the following reasons: 
(a)	 Claim 23 recites, “quantifying [the] percentage of [PD-1, PD-L1, and CTLA-4] expression in CD4+ Teff (CD4+CD3+FoxP3-) cells”, but what does this mean?  What does it mean to quantify the percentage of expression of a marker such as PD-1 in cells?  
Is it perhaps the percentage of cells expressing the marker that is determined?
If so, which cells are quantified?  Are the cells that are quantified those that express each of PD-1, PD-L1, and CTLA-4 or are the cells that are quantified cells expressing only one or another of PD-1, PD-L1, and CTLA-4 (i.e., but not necessarily all three of these markers)? 
If not the percentage of cells expressing the marker that is determined, is it the level of expression or absolute quantity of each of the markers by all of the PBMCs in the samples that is determined? 
It is not clear how claim 23 is to be construed.
With further regard to claim 23, according to the claim the method comprises the step of “comparing the percentage of PD-1, PD-L1, and CTLA-4 expression in the CD4+ Teff (CD4+CD3+FoxP3-) cells or the total CD4+ T cells in (b) to the percentage of PD-1, PD-L1, and CTLA-4 expression in the CD4+ Teff (CD4+CD3+FoxP3-) cells or the total CD4+ T cells in (c)”.  It is however unclear which comparison must be made in practicing the claimed invention.  Is a comparison of the percentage of PD-1, PD-L1, and CTLA-4 expressing CD4+ Teff cells3 in the sample of PBMC obtained from the human subject with the cancer and the percentage of PD-1, PD-L1, and CTLA-4 CD4+ Teff cells in the sample of PBMC obtained from the cancer-free subject made or might a comparison of the percentage of PD-1, PD-L1, and CTLA-4 expressing CD4+ Teff cells in the sample of PBMC obtained from the human subject with the cancer and the total number of CD4+ T + T cells in the sample of PBMC obtained from the human subject with the cancer and the total number of CD4+ T cells in the sample of PBMC obtained from the cancer-free subject made or might a comparison of the total number of CD4+ T cells in the sample of PBMC obtained from the human subject with the cancer and the percentage of PD-1, PD-L1, and CTLA-4 CD4+ Teff cells in the sample of PBMC obtained from the cancer-free subject be made?
	If, presumably, the subject matter that is regarded as the invention is a method comprising comparing the percentage of PD-1, PD-L1, and CTLA-4 expressing CD4+ Teff cells4 in the sample of PBMC obtained from the human subject and the percentage of PD-1, PD-L1, and CTLA-4 CD4+ Teff cells in the sample of PBMC obtained from the cancer-free subject or alternatively comparing the total number of CD4+ T cells in the sample of PBMC obtained from the human subject with the cancer and the total number of CD4+ T cells in the sample of PBMC obtained from the cancer-free subject, it is suggested that claim 23 be amended to more clearly and particularly point to this subject matter (by amending the claim as suggested). 
(b)	Claim 23 recites the step of isolating PBMCs from the human subject with cancer and PBMCs form a cancer-free subject, but is the cancer-free subject also a human?  Might the cancer-free subject be a non-human subject?  It is unclear.
(c)	Claim 23 recites the step of “identifying the human subject with cancer when […]”, but the subject is a subject with cancer and thus the identity of the human subject with cancer must certainly be known beforehand.  What this is the purpose of this step?  How is the human subject with the cancer “identified”?  As what or whom is the subject identified?
(d)	Whatever it may mean to “identify” the subject it is apparent that the identification is only made when the criteria recited are met; but what of the situation when the criteria are not met?  Perhaps the subject is not then “identified”, but then how is the objective of treating a human subject with cancer met when the subject is not “identified” 
While it is not entirely clear what process it is that is regarded as the invention, it might be suggested that this issue could possibly be remedied by amending claim 23 to recite that a subject with cancer not “identified” is not treated, but such a recitation would appear to be odds with the intended use of the claimed invention (i.e., the treatment of a human subject having a cancer).  It is therefore difficult to make a tangible suggestion as to how best to remedy this issue.
(e)	According to claim 23 as presently amended, the anti-CTLA-4 antibody product is an anti-CTLA-4 hybrid antibody, but what is “a hybrid antibody”?  This term is used by the specification in describing the claimed invention (see, e.g., the disclosure in paragraph [0026]) but it does not ever actually describe what it is that is to be regarded as “a hybrid antibody”.  
(f)	Claim 23 recites “CD4+CD3+FoxP3-“ in parentheses.  It is unclear how the recitation of “CD4+CD3+FoxP3-“ is supposed to limit the claimed subject matter, if at all?  Is the recitation merely parenthetical or perhaps exemplary of phenotype of a CD4+ Teff cell?  Must the cell be CD3+ but FoxP3- to be regarded as a CD4+ Teff cell?      
(g)	Claim 25 is indefinite for the same or analogous reasons (see the above discussion of the reasons why claim 23 is considered indefinite), but claim 25 does not comprise a step by which a comparison is made.  Rather according to claim 25 the method comprises “identifying the cancer patient as having […]”, but what of the cancer patient that is not so identified?  How does one practice the claimed invention to inhibit growth of cancer in a cancer patient when the cancer patient is not “identified”?  The claim, at present, only recites a step by which an amount of an anti-CTLA-4 antibody product is administered to the identified cancer patient.  What is done when the cancer patient is not “identified” as having the recited characteristics?  How is the intended use of the invention met in such an event?  It would seem that the method is only intended for use in inhibiting the growth of cancer in certain cancer patients, not in any given cancer patients, and yet the preamble does not make this evident.  What then is the process that 
(h)	Claim 28, which depends from claim 25, recites particular characteristics of the cells that are used in step (b)5, but it is not understood why one would quantify the percentage of CD4+ Teff cells expressing PD-1, PD-L1, or CTLA-4 if the percentages of these cells must already be known and/or why one would quantify the total of number of CD4+ T cells if the number is already known.  It does not make sense.  To be clear, as an example, it would seem that one would not need to quantify the percentage of CD4+ Teff cells expressing CTLA-4, for example, if the sample must be known to comprise at least 15.6% of these cells (as recited by claim 28).  Even so, if for whatever reason it might be argued that it would not be known to the would-be practitioner of the claimed invention beforehand, then how might the invention according to claim 28 ever be practiced?  It could not.  This is because according to claim 28, as an example, the percentage of CD4+ Teff cells that express CTLA-4 is at least 15.6% or, as another example, the number of CD4+ cells that express CTLA-4 is at least 99 per l of the PBMCs, but if it is not known that this is the case beforehand then the claimed invention cannot be practiced.  (However, again, if it were to be known to be the case, then why it would it be necessary to quantify the percentage or number of these cells – since the percentage or number of the cell would be known?)
Once again, because it is not entirely clear what subject matter is regarded as the invention by Applicant, it is difficult to make a tangible suggestion as to how best to remedy this issue.
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that 
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention6.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

14.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

15.	Claims 23-25 and 27-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	Beginning at page 15 of the amendment filed November 13, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed 
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treatment of a human subject having cancer (see, e.g., claim 23) or a method of inhibiting the growth of cancer in a cancer patient7 (see, e.g., claim 25).  
In the case of the former invention it is not immediately evident what condition or disease that afflicts the subject having cancer is to be treated; nor it is apparent what therapeutic effect the anti-CTLA-4 antibody product that is administered to the subject must have.  
What is the therapeutic effect that must be achieved in administering the anti-CTLA-4 antibody product to the human subject with cancer?  Must the cancer be treated or not?  Might some other condition, disorder, or disease be treated?  How is the invention according to claim 25 actually to be used?  What objective is to be met in practicing the claimed invention?

It is only according to claims 30 and 34 that the anti-CTLA-4 antibody product that is administered to the human subject (as in accordance with claim 23) or the cancer patient (as in accordance with claim 25) is a known product, namely the antibody having the designation Ipilimumab (YERVOY), which has been characterized as causing certain therapeutic effects when administered to human cancer patients.  Otherwise the anti-CTLA-4 antibody product is only described as being any of a plurality of different products that include, for example, an antibody or an scFv that binds to CTLA-4, which need not cause any particular therapeutic effects, provided that whatever effects are caused by its administration lead to the effective treatment of the subject (as in accordance with claim 23) or to the effective inhibition of growth of cancer in a cancer patient (as in accordance with claim 25). 
 Inasmuch as the product that is administered to the human subject or cancer patient to which the other claims are directed is only described by the claims as being a product selected from those listed by the Markush group (e.g., an anti-CTLA-4 antibody), Ipilimumab (YERVOY) cannot reasonably be regarded as representative of the claimed genus, as a whole, because the product need not have any particular structural or functional features including any of those possessed by Ipilimumab (YERVOY).  For example, whatever the product that is administered may be, it need not comprise the structural features of Ipilimumab (YERVOY), it need not bind to the same epitope of CTLA-4 as that which is recognized by Ipilimumab (YERVOY), and it need not act to block binding of CTLA-4 to its ligands.  Moreover, whatever the product that is administered may be, it need not have cause the same therapeutic effects as those caused by administering Ipilimumab (YERVOY).  
Given the facts it is submitted that the claims merely represent an invitation to one skilled in the art to finish the inventive process by discovering “anti-CTLA-4 antibody 
 Accordingly Applicant is duly reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In addition Applicant is reminded of the recent decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
In this instance, as previously explained, the specification describes a single antibody, namely Ipilimumab (YERVOY), which is administered to the human subject or the cancer patient, but inasmuch as the claims are not so limited and are instead directed to any of a genus of materially and structurally disparate “anti-CTLA-4 antibody products” that do not share any of the particularly identifying features of Ipilimumab (YERVOY), Ipilimumab (YERVOY) is not adequately representative of the claimed genus as a whole.  Here, again, it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  So, in this case, it seems the actual inventive work of producing at least a substantial number of the claimed antibodies would be left for subsequent inventors to complete.  
It cannot be predicted whether any given antibody or antigen binding fragment thereof, even if capable of specifically binding to a human CTLA-4 polypeptide, will be found to be suitable for use in practicing the claimed invention to achieve the claimed objective8. 
Since according to claim 25 the cancer patient need not be a human, it is again noted that the specification does not describe the production or use of an anti-CTLA-4 antibody that binds to any given non-human mammalian “CTLA-4” polypeptide, which in particular may be used in practicing the claimed invention to treat any given caner in a given cancer patient.  Once again, while the specification describes Ipilimumab (YERVOY), it cannot be predicted if this antibody is capable of binding to the “CTLA-4” of any given cancer patient or if it is effectively used in practicing the claimed invention to treat any given cancer in any given cancer patient.  At best, it would seem the application only adequately describes a method for treating cancer in a human subject and even then only if the method comprises administering to the subject an effective amount of an anti-human CTLA-4 antibody that blocks binding of CTLA-4 to its ligands.  However it appears that the only such antibody that is adequately described is an antibody having the designation Ipilimumab (YERVOY), which is described by the specification as being an antibody that is capable of specifically binding to a human “CTLA-4” polypeptide occurring 9.  The specification does not describe Ipilimumab (YERVOY) or any other “anti-CTLA-4 antibody product” as having the ability to cross-react or bind to other “CTLA-4” polypeptides occurring in other mammals.   
In this case, the claims are not directed to an antibody that merely binds its molecular target (i.e., CTLA-4), but rather to an antibody product that binds to its molecular target and thereby causes some effect that permits it to be suitably and effectively used in practicing the claimed invention so as to achieve a desired therapeutic objective.  While the particular activity of CTLA-4 that is affected by the antibody is not specified by claim 29, nor limited by the supporting disclosure, it might be presumed that the antibody should cause the same effect that is caused by the antibody designated Ipilimumab (YERVOY); but as noted above an antibody that binds CTLA-4 is not reasonably expected to inhibit an activity of CTLA-4 since it is expected that some antibodies will bind to CTLA-4 without consequence, while others will bind to CTLA-4 and either stimulate or inhibit that activity.  Therefore, it is understood that the skilled artisan cannot in general predict whether any given antibody that specifically binds to CTLA-4 is capable of inhibiting an activity or function thereof10.  Support for this is found in the teachings of Chin et al. (Chang Gung Med J. 2008 Jan-Feb; 31 (1): 1-15).  Chin et al. teaches that antibodies that bind to CTLA-4 (CD152) are either capable of inhibiting T cell activation or promoting T cell activation depending in large part upon the epitope to which antibody specifically binds (i.e., the particular portion of the antigen recognized by the antibody) (see entire document; page 4).  By way of explanation, Jiang et al. (J. Biol. Chem. 2005 Feb 11; 280 (6): 4656-4662) teaches that it is well known that different biological effects are associated with epitope specificity of the antibodies; see entire document, particularly page 4656, column 2.  Indeed, Riemer et al. (Mol. Immunol. 2005; 42: 1121-1124) teaches, because antibodies binding the same antigens have been shown to both ameliorate and aggravate disease symptoms, the concept of epitope 
Accordingly, the mere generalized description of antibodies that bind and inhibit an activity of CTLA-4, even if possibly regarded as being fully characterized antigens, cannot suffice to describe antibodies that have a desired effect upon the activity or function of the antigen because the skilled artisan could not immediately envisage, recognize, or distinguish antibodies that bind to CTLA-4 so as inhibit an activity thereof from such antibodies bind to CTLA-4 but lack the desired effect (e.g., have no effect upon the activity of bind to CTLA-4 or act as agonists thereof).  Here, the specification does not appear to describe with clarity and particularity any one antibody that binds to human CTLA-4, which inhibits an activity thereof, so as to be suitably and effectively used in practicing the claimed invention, with the exception of the antibody designated Ipilimumab (YERVOY).   
Notably Applicant has previously argued that Chin et al. (supra) teaches epitopes of human CTLA-4 that are recognized by antibodies that act as agonists or antagonists, but clearly the claims are not limited to a method for treating cancer in a human subject; nor are the claims limited to the use of an antibody that binds to a particular epitope of human CTLA-4.  In fact many of the claims are drawn to a method that comprises administering to a human subject or cancer patient a product that is only described as “an anti-CTLA-4 antibody product”, which is not necessarily an antibody that binds to human CTLA-4 and inhibits the binding of human CTLA-4 to its ligands (to act as an antagonist of human CTLA-4).  Nevertheless, the point to be made is, even if the product administered to the mammalian subject or cancer patient were to be an antibody that binds to human CTLA-4 occurring in the human subject or any other CTLA-4 polypeptide occurring in the mammalian cancer patient, it cannot be presumed a priori that it will be therapeutically effective simply because the specification describes Ipilimumab (YERVOY) as being an antibody that is therapeutically effective, provided the subject or cancer patient is identified as amendable to the treatment.  The ability of any given 11. 
Even if it might be presumed that whatever the “anti-CTLA-4 antibody product” is it must function in the same manner as the antibody designated Ipilimumab (YERVOY) to be regarded as suitable for use in practicing the claimed invention to achieve the claimed objective, since whatever it may be need not have any particular structure, it would then essentially be described by function alone (i.e., apparently the ability to be therapeutically effective in treating a human subject, albeit without clearly defined therapeutic effect, or in inhibiting the growth of cancer in a mammalian cancer patient). 
Accordingly Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, as in that, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the materially, structurally, and mechanistically disparate “anti-CTLA-4 antibody products” that can be used in practicing the claimed invention to achieve the claimed or sought-after effects.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Furthermore, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to cause the inhibition of the proliferation of a cancer cell, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular 
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a product that that can be used in practicing the claimed invention to achieve the claimed or sought-after effects; without such a product, it is impossible to practice the invention. 
In addition, although the skilled artisan could potentially identify that a product that is suitably used by screening large pluralities of materially and structurally disparate “anti-CTLA-4 antibody products” to determine, for example, which, if any, are capable of somehow causing the inhibition of the proliferation of cancer cells in a given cancer patient, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “anti-CTLA-4 antibody products” that are administered to the subject or cancer patient in practicing the claimed invention, the supporting disclosure amounts to no more than a mere invitation to identify such products that can be used, for example, to cause 
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of products, which vary materially, structurally and functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
For clarity it is noted that the claimed invention is a method of treatment, presumably of cancer, in a human subject having cancer or a method of inhibiting the growth of cancer in a cancer patient – it is not a method of determining if a subject or cancer patient is amendable to a particular treatment (e.g., a treatment with Ipilimumab (YERVOY)).  Therefore it must be described such that it may be practiced, as described, to achieve the claimed objective.  If it is to be practiced to achieve the claimed objective, the therapy or product that is to be administered to the subject or cancer patient must be adequately described such that it is immediately envisaged, recognize or distinguished by the artisan of skill in the art upon reading the disclosure.  For reasons explained above this is not the case.  

In addition it is apparently Applicant’s position that having described Ipilimumab (YERVOY) the specification adequately describes any given “anti-CTLA-4 antibody product” that is suitably and effectively used in practicing the claimed invention to achieve the claimed or sought-after effects.
In response, there are many reasons already named explaining why the description of Ipilimumab (YERVOY) is not sufficient to adequately described the claimed invention, which is not limited to a method comprising administering to a human cancer patient Ipilimumab (YERVOY), but which are instead much more broadly drawn to a method comprising administering to a human subject or any given cancer patient “an anti-CTLA-4 antibody product”.
Adding to the reasons already provided it is noted that according to claims 23 and 25 the antibody product that is administered may be any antibody or antigen binding fragment thereof12 that binds to CTLA-4 and not necessarily to the same epitope of human CTLA-4 that is recognized by Ipilimumab (YERVOY).  The claims list many different “types” or “derivatives” of antibodies (e.g., “a hybrid antibody”13 or a single chain Fv (scFv) antibody14), which even if capable of binding to an epitope of human CTLA-4 may not be Proc. Natl. Acad. Sci. USA. 2018 Apr 10; 115 (15): 3912-3917).  Ingram et al. reports the finding that a single domain antibody, which lacks an Fc portion, is not effectively used to treat tumors, despite the fact that the antibody inhibits the interaction between CTLA-4 and its ligands; see entire document (e.g., the abstract).  These findings underscore the unpredictable nature of the art and indicate that the description of Ipilimumab alone cannot suffice to adequately describe any of a genus of structurally and functionally disparate “anti-CTLA-4 antibody products”, especially not when its members need not comprise an Fc effector domain, need not bind to the same epitope of CTLA-4 as that recognized by Ipilimumab, and need not act by the same mechanism as Ipilimumab.
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the “anti-CTLA-4 antibody product”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993).
Accordingly Applicant is duly reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
Furthermore, “[as] this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Thus, although Applicant’s arguments have been given careful consideration, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).

16.	Claims 23-25 and 27-34 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
At page 16 of the amendment filed November 13, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and 15), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “an anti-CTLA-4 antibody product”, which is suitably and effectively used in practicing the claimed invention to achieve the claimed therapeutic objective of treating any given type of cancer (e.g., prostate cancer) in a human subject; yet, defining a substance by its principal biological activity amounts to an alleged See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been carefully considered, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
17.	No claim is allowed.

18.	As before noted the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ramagopal et al. (Proc. Natl. Acad. Sci. USA. 2017 May 23; 114 (21): E4223–E4232) teaches the structural basis for cancer immunotherapy by ipilimumab.
	Callahan et al. (J. Leukoc. Biol. 2013 Jul; 94 (1): 41–53) teaches checkpoint inhibitors such as ipilimumab have been found to lack efficacy in treating certain types of cancer.
	Ingram et al. (Proc. Natl. Acad. Sci. USA. 2018 April 10; 115 (15): 3912-7) teaches anti-CTLA-4 therapy using ipilimumab requires an Fc domain for efficacy.

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
January 21, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 M.P.E.P. § 2404.01 states:  “The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).”
        
        
        2 It is also presumed that the method that is regarded as the invention comprises isolating PBMCs from a sample of peripheral blood taken from the human subject, as opposed to the isolation of all PBMCs from the human subject.
        3 Here, it is presumed that the method comprises quantifying the percentages of PD-1, PD-L1, and CTLA-4 expressing CD4+ Teff cells in the samples of PBMC (as opposed to quantifying the level of expression of one or more of these markers by the PBMCs in the samples).
        
        4 Here, it is presumed that the method comprises quantifying the percentages of PD-1, PD-L1, and CTLA-4 expressing CD4+ Teff cells in the samples of PBMC (as opposed to quantifying the level of expression of one or more of these markers by the PBMCs in the samples).
        5 For example, according to claim 28, the percentage of CD4+ Teff cells that express CTLA-4 is at least 15.6% or the number of CD4+ cells that express CTLA-4 is at least 99 per l of the PBMCs.  
        6 See M.P.E.P. § 2172 (II).
        7 The cancer patient is presumably not necessarily a human.
        8 Claim 25 is drawn to a method of inhibiting growth of cancer in a cancer patient but not necessarily a human.  Given the disclosure that the invention is to be used to treat cancer in a mammalian subject it would certainly seem that the claims should not be limited to a method for inhibiting growth of cancer in a human cancer patient; and yet it is not evident that Ipilimumab (YERVOY) or any other “anti-CTLA-4 antibody product” can be used effectively to inhibit the growth of cancer in any given mammalian subject or non-human cancer patient.
        
        9 See, e.g., the disclosure in paragraph [0042] at page 15 of the specification.
        
        10 Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).
        
        11 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        
        12 Antigen binding fragments of an antibody (e.g., a Fab) lack an Fc effector domain.
        
        13 It is not evident what it is that constitutes “a hybrid antibody” because the specification does not describe its characteristics.
        
        14 An scFv is a recombinant antibody consisting of the heavy chain variable domain and the light chain variable domain of an antibody adjoined by a linker.  It lacks an Fc effector domain.
        15 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.